DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and (previously presented but currently canceled) 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Also it is noted that “wherein DC bias is supplied to a drain terminal of each of the carrier amplifier and the peak amplifier via the output combiner” as added in the amended claim 1 to overcome the prior art of records Kato and Kato1, this feature was not mentioned as an inventive distinguishing feature in anywhere in the disclosure. 
Due to the amendment of including a new limitation as mentioned above, examiner is using a new prior art and would consider this office action as Final Rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Claim Objections
Claims 3 and 7 are objected to because of the following informalities:  
In claim 3, note that the recitation of “wherein the one end of the offset transmission line of the offset unit connected with the carrier amplifier and the other end of the offset transmission line of the offset unit connected with the peak amplifier” appears to be a repetition of the same limitation in amended claim 1. It is suggested that claim 3 be re-written as --wherein the one end of the offset transmission line is connected to the carrier amplifier through a first wire bonding and the other end of the offset transmission line is connected to the peaking amplifier through a second wire bonding-- such that the wire bonding mechanism of connecting the two ends as appears in Fig. 8 of the disclosure is represented in the claim without repeating the features recited in claim 1.
Also claim 7 is a repetition of claim 2 and therefore it is suggested that claim 7 be deleted and claim 2 be amended as --wherein the input splitter is provided on a semiconductor chip as an integrated passive die (IPD)--, thereby matching with the term used in the specification (§0023).
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pan et al. (US 2019/0165738, effectively filed on Nov. 27, 2017).
Regarding claim 1, Pan (i.e. Figs. 2 & 3) discloses a Doherty amplifier (80) comprising:
A career amplifier (17);
A peak amplifier (15);
An input splitter (61) that evenly divides (a two way splitter only phase difference is accomplished, however the magnitude of the signals on tow paths are equal, unless otherwise stated for asymmetric Doherty amplifier) an input radio frequency (RF) signal (RF_IN) to the carrier amplifier (17) and the peak amplifier (15);
[AltContent: textbox (COMBINER1)][AltContent: rect][AltContent: ][AltContent: textbox (OFFSET UNIT)][AltContent: ][AltContent: rect]
    PNG
    media_image1.png
    714
    1341
    media_image1.png
    Greyscale

Fig. 13 of Pan annotated for ease for reference.
An amplifying unit (13) that includes the carrier amplifier (17) and the peak (15) amplifier; 
An offset unit (designated by the examiner in Fig. 13 as OFFSET UNIT for ease of reference) that includes offset transmission lines (74a, Pan although exhibits in Fig. 13 an inductor 74a instead of a transmission line, however, it is well known in the art that in RF integrated circuit environment such as Pan’s the spiral inductors (such as 74a) is indeed a microstrip and strip transmission line, and thus reads on claim 6, on specific semiconducting material with specific dielectric constant and in evaluating the inductance of such spiral inductors a transmission line 3D EM model is used with the effective dielectric constant of the semiconducting material) having one end (bottom end) connected with the carrier amplifier (15) and another end (top end) connected with the peak amplifier (17); and

wherein the offset unit (OFFSET UNIT) includes a first capacitor (73a) and a second capacitor (73b) that each have one end and another end (top and bottom), the one end of the first capacitor (73a) being connected with the one end of the offset transmission line (74a), the one end of the second capacitor (73b) being connected with the other end of the offset transmission line (74a), and the other ends of each of the first capacitor (73a) and the second capacitor (73b) being connected to ground (see Fig. 13), and
wherein DC bias (VCC) is supplied to a drain terminal of each of the carrier amplifier (17) and the peak amplifier (15) via the output combiner (COMBINER1).
   Regarding claims 2 and 7, Pan also teaches that the input splitter is provided on a semiconductor chip as IPD and per claim 3, Pan teaches that the carrier amplifier (17) and the peaking amplifier (15) are connected to the offset transmission line (74a) through wirebonds (908, exemplarily shown in Fig. 25A) and per claim 4, the other end of the offset transmission line (94a) of the offset unit (OFFSET UNIT) is connected with one end of the output combiner (COMBINER1).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843